DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice Allowability
This is an Allowability Notice addressing applicants response dated 3rd December 2021.  Claim(s) 12 and 18-21 were amended; Claim(s) 1-11, and 14 were cancelled; and no new Claim(s) were added; therefore, Claim(s) 12-13, and 15-21 are pending and addressed below.  The Examiner appreciates the courtesies extended by Applicant throughout prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021, 10/6/2020, 8/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-12) with respect to the rejections of the Claim(s)  under AlA 35 U.S.C. §112(b) and 103; have been fully considered and are persuasive based on the amended Independent Claim; therefore, the rejections has been withdrawn.

Allowable Subject Matter
Independent Claims 12 and 19-21; and Dependent Claims 13, and 15-18, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “wherein the information regarding an expected ground echo amplitude includes a reference amplitude and a confidence level or value, the threshold value being determined as a function of the reference amplitude and of the confidence level or value, and wherein the assessment of each of the ultrasonic sensors are provided with the confidence level, the digital map containing information regarding locations which, due to reproducible ground echo amplitudes, are suitable for a function check of each of the ultrasonic sensors, wherein if it is established at such a location that the threshold value is undershot, the diagnosis is provided with a high confidence level, and wherein an undershooting of the threshold value established at another location is provided with a lower confidence level”, in combination with the Claim(s) are neither anticipated nor found obvious over the art of record.  

Claim 19 is essentially the same as Claim 12 and refers to the central unit that performs the method of Claim 12; and further comprising, a communication device configured for communicating with a vehicle; a computing device.  Therefore Claim 19 is rejected for the same reasons as applied to Claim 12 above.

Claim 20 is essentially the same as Claim 12 and refers to the a device for monitoring the function of an ultrasonic sensor of a vehicle of Claim 12; and further comprising, a control unit; a communication device configured for communicating with a central unit.  Therefore Claim 20 is rejected for the same reasons as applied to Claim 12 above.

Claim 21 is essentially the same as Claim 12 and refers to the a non-transitory computer readable memory medium on which is stored a computer program for monitoring the function of an ultrasonic sensor of a vehicle, the ultrasonic sensor of the vehicle emitting ultrasonic signals and receiving reflected ultrasonic echoes back, the computer program, when executed by a computer, causing the computer to perform method of Claim 12.  Therefore Claim 21 is rejected for the same reasons as applied to Claim 12 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645               

             /ISAM A ALSOMIRI/             Supervisory Patent Examiner, Art Unit 3645